                                                                                                                               Case 2:17-cv-01557-JCM-VCF Document 26 Filed 12/18/18 Page 1 of 2




                                                                                                                     1    GEORGE M. RANALLI, ESQ.
                                                                                                                          Nevada Bar No. 5748
                                                                                                                     2    BENJAMIN J. CARMAN, ESQ.
                                                                                                                          Nevada Bar No. 12565
                                                                                                                     3    RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                          2400 W. Horizon Ridge Parkway
                                                                                                                     4    Telephone: (702) 477-7774
                                                                                                                          ranalliservice@ranallilawyers.com
                                                                                                                     5    Attorneys for Defendant
                                                                                                                          CSAA General Insurance Company
                                                                                                                     6

                                                                                                                     7
RANALLI ZANIEL FOWLER & MORAN, LLC


                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                     8                                   DISTRICT OF NEVADA
                                     2400 W. HORIZON RIDGE PARKWAY
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     9
                                                                                                                          KRYSTAL ROSSE, individually,                         2:17-cv-01557-JCM-VCF
                                                                                                                     10

                                                                                                                     11                    Plaintiff,

                                                                                                                     12   v.                                            STIPULATION AND ORDER FOR
                                                                                                                                                                         DISMISSAL WITH PREJUDICE
                                                                                                                     13   CSAA GENERAL INSURANCE
                                                                                                                          COMPANY; a foreign corporation,
                                                                                                                     14   DOES I-X, and ROE
                                                                                                                          CORPORATIONS I-X, inclusive,
                                                                                                                     15
                                                                                                                                          Defendant
                                                                                                                     16

                                                                                                                     17          STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

                                                                                                                     18           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,

                                                                                                                     19   KRYSTAL ROSSE, and Defendant, CSAA GENERAL INSURANCE COMPANY by

                                                                                                                     20   and through their respective attorneys of record, that all of Plaintiff’s claims in this

                                                                                                                          matter against Defendants, be dismissed with prejudice, with each of the parties to
                                                                                                                     21
                                                                                                                          pay their own attorney fees and costs herein incurred.
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                            Case 2:17-cv-01557-JCM-VCF Document 26 Filed 12/18/18 Page 2 of 2




                                                                                                                     1
                                                                                                                               The parties request that any trial date that has been set, be vacated.
                                                                                                                     2
                                                                                                                          RANALLI ZANIEL FOWLER &                    ANTHONY PAGLIA INJURY
                                                                                                                     3    MORAN, LLC                                 LAWYER

                                                                                                                     4
                                                                                                                          /s/ Benjamin Carman                        /s/ Anthony Paglia
                                                                                                                     5    ____________________________               _____________________________
                                                                                                                          GEORGE M. RANALLI, ESQ.                    ANTHONY PAGLIA, ESQ.
                                                                                                                     6    Nevada Bar No. 5748                        Nevada Bar No. 11234
                                                                                                                          BENJAMIN J. CARMAN, ESQ.                   375 E. Warm Springs Road
                                                                                                                     7    Nevada Bar No. 12565                       Suite 104
                                                                                                                          2400 W. Horizon Ridge Parkway              Las Vegas, NV 89119
                                                                                                                     8    Henderson, Nevada 89052                    Attorney for Plaintiff
                                                                                                                          Attorneys for Defendant
RANALLI ZANIEL FOWLER & MORAN, LLC


                                                                     TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                     9
                                     2400 W. HORIZON RIDGE PARKWAY




                                                                                                                     10
                                                                             HENDERSON, NEVADA 89052




                                                                                                                     11
                                                                                                                                                                 ORDER
                                                                                                                     12

                                                                                                                     13        IT IS SO ORDERED:

                                                                                                                     14               January 4, 2019.
                                                                                                                               Dated: _______________
                                                                                                                     15                                               _____________________________
                                                                                                                                                                      UNITED   STATESDISTRICT
                                                                                                                                                                      UNITED STATES     DISTRICTJUDGE
                                                                                                                     16
                                                                                                                                                                      COURT MAGISTRATE JUDGE
                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
